Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendments to the claims in the response of 9 November 2021, the restriction requirement of 9 July 2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
	JP 4851323 cited in the information disclosure statement of 9 September 2020 has been considered with respect to the provided English translation.
The Chen et al article cited in the information disclosure statement filed 9 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required title of the article is missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission 
The other articles having lines drawn through besides the Chen et al article cited in the information disclosure statement filed 9 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required publisher and/or place of publication of the articles are missing. In addition, the article by Liang et al cited in the information disclosure statement filed 9 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required date of the article is missing.  The articles have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 
Specification
The disclosure is objected to because of the following informalities:
In pargraph [0021], the x and y variables are not defined. In paragraphs [0026], [0043], [0046] and [0056], the variables are not defined. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 9, 11, 15 and 16; and the teaching in claim 10 .
There is no disclosure in the specification that the liquid medium with a pH of less than 6 is dioxane, as claimed in claim 11, or that the liquid medium is a mixture of water and one of methanol, propanol or butanol. The only liquid mediums disclosed in the specification are acetonitrile and a mixture of water and ethanol. Thus specification does not provide proper antecedent basis for the claimed liquid mediums. 
The pH ranges taught in the specification does not include the claimed range of 2.5-3.1. Thus specification does not provide proper antecedent basis for this claimed pH range.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Susumu et al article.
This article teaches blue light emitting quantum dots having a polyethylene glycol appended dithiol ligand forms a stable colloidal dispersion at a pH in the range of 2-5 in a liquid medium having a pH of 2 or 3-6. These pH values fall within the claimed range. These blue light emitting quantum have a quantum yield greater than 0.1% and light emission within the claimed range (see table 1). Since the taught colloidal dispersion is stable, one of ordinary skill in the art would expect it to be clear since a stable colloidal dispersion is one where there is no haze producing agglomerations of the quantum dots. The reference teaches the claimed composition. 
Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,889,429.
This reference teaches a quantum dot having a ligand attached thereto and a suspension of the quantum dot in an aqueous solution. The quantum dots have a quantum yield of about 50% and form a stable colloidal suspension at a pH of 2, 3, 4 and 5 in an aqueous solution having a pH of 2, 3, 4 and 5. These pH values fall within the claimed range. Since the taught colloidal dispersion is stable, one of ordinary skill in the art would expect it to be clear since a stable colloidal dispersion is one where there is no haze producing agglomerations of the quantum dots. The reference teaches the claimed composition. 
Allowable Subject Matter
Claims 2-4 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/1/21